Title: Richard Ware to Nelson Barksdale, 26 March 1819
From: Ware, Richard
To: Barksdale, Nelson


          
            
              Charlottesville Virginia March 26th 1819—
            
            the subsci subscriber will be happy to undertake three portions mentioned in the advertisement & uppon the  conditions their specified at fifteen percent below the Book of Prices published by M Cary in 1812 provideed it should meet the approbation of that Honourable Body
            
              Yours Respectfulley
              Richd Ware
            
          
          
            address, Richd Ware 178 North 4th Street Philadela
          
        